SENTENCIA
El 28 de marzo de 1975 la apelante utilizó su automóvil para embestir contra una persona ubicada detrás de una verja. Hizo daño a la verja pero no a la persona. Fue denun-ciada por daños maliciosos y acusada de ataque para come-ter homicidio. Fue absuelta en el Tribunal de Distrito en el *891caso menos grave. El caso grave se ventiló en la Sala de Baya-món del Tribunal Superior. Fue declarada culpable.
Sostiene que habiendo sido absuelta del caso de daños ma-liciosos no procedía procesarla por el caso de ataque para cometer homicidio.
Tiene razón la apelante. Dispone el Art. 63 del nuevo Có-digo Penal que “. . . un acto u omisión penable de distintos modos por diferentes disposiciones penales, podrá castigarse con arreglo a cualquiera de dichas disposiciones pero en nin-gún caso bajo más de una. La absolución o convicción y sen-tencia bajo alguna de ellas impedirá todo procedimiento judicial por el mismo acto u omisión, bajo cualquiera de las demás.”
En González v. Tribunal Superior, 100 D.P.R. 136, 147 (1971), interpretando el Art. 44 del anterior Código Penal, antecesor del actual Art. 63, expresamos “que al aplicar el Art. 44 no deben desmenuzarse los hechos para tratar de establecer delitos separados. Si así se hiciera se frustraría el propósito que dio vida al Art. 44: evitar que se persiga irrazonablemente al ciudadano radicándose acusaciones por delitos distintos que tienen su origen en un solo acto u omi-sión . . . impedir que sea convicto de violar varias disposi-ciones del Código con una serie de penas que podrían resultar excesivas.”
Surgiendo que un solo acto de la apelante violó dos dispo-siciones legales y que fue absuelta de una de ellas, era im-procedente procesarla por la otra. El Estado debió haberla procesado primero por el caso de ataque para cometer homi-cidio, pero permitió que se celebrara primeramente el caso menos grave. El Art. 63 le impide procesarla por el caso radi-cado ante el Tribunal Superior.
Se revoca la sentencia apelada.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario. El Juez Asociado Señor Irizarry Yunqué emitió opinión *892concurrente a la cual se une el Juez Presidente Señor Trías Monge. Los Jueces Asociados Señores Rigau y Torres Rigual se inhibieron.
(Fdo.) Ernesto L. Chiesa

Secretario